F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                      October 25, 2005
                               TENTH CIRCUIT
                                                                        Clerk of Court

 CRAIG MELON DAVIS,

             Petitioner-Appellant,                    No. 05-6044
       v.                                          (W.D. Oklahoma)
 STEVEN BECK, Warden,                           (D.C. No. 04-CV-01006)

             Respondent-Appellee.




                                     ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.


      Craig Melon Davis, a state prisoner proceeding pro se, seeks a certificate of

appealability (“COA”) to appeal the denial of his 28 U.S.C. § 2254 petition for

habeas corpus. We deny his request for a COA, deny his request to proceed in

forma pauperis, and dismiss his appeal.

                              I.     BACKGROUND

      In 2001, a jury found Mr. Davis guilty of distributing methamphetamine, a

controlled substance. He appealed, and the Oklahoma Court of Criminal Appeals

(“OCCA”) affirmed. He then sought and was denied post-conviction relief in

Oklahoma district court and before the OCCA.

      Mr. Davis then filed a 28 U.S.C. § 2254 petition for a writ of habeas corpus
in federal district court in 2004, alleging several grounds: (1) improper admission

of other crimes evidence; (2) ineffective assistance of trial and appellate counsel;

(3) erroneous jury instructions regarding prior convictions; (4) improper sentence

enhancement; (5) denial of equal protection and due process; (6) insufficient

evidence; and (7) denial of due process and equal protection in state post-

conviction proceedings. In a thorough report and recommendation, the magistrate

judge recommended denial of the petition. In his objections to the report and

recommendation, Mr. Davis maintained that the magistrate judge misapplied

Oklahoma’s rules of procedural default. He contended that the State of Oklahoma

has defaulted on its own procedural rules, and thus such rules could not apply to

Mr Davis. The district court adopted the magistrate judge’s report and

recommendation and denied Mr. Davis’s application for a COA.

      Before this court, Mr. Davis only argues that the district court erroneously

applied a non-existent state procedural bar to his claims. He also argues, in

addition and in the alternative, the Oklahoma’s state procedural bar is not

adequate or independent.

                                II.   DISCUSSION

      Issuance of a COA is jurisdictional. Miller-El v. Cockrell, 537 U.S. 322,

336 (2003). A COA may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A


                                          2
petitioner satisfies this standard by demonstrating that jurists of reason could

disagree with the district court’s resolution of his constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Miller-El, 537 U.S. at 327. “The COA determination under

§ 2253(c) requires an overview of the claims in the habeas petition and a general

assessment of their merits.” Id. at 336. “This threshold inquiry does not require

full consideration of the factual or legal bases adduced in support of the claims.

In fact, the statute forbids it.” Id. While Mr. Davis is not required to prove the

merits of his case in applying for a COA, he must nevertheless demonstrate

“something more than the absence of frivolity or the existence of mere good faith

on his or her part.” Id. at 338 (internal quotation marks omitted).

      Mr. Davis contends that, because of procedural irregularities in the state

post-conviction proceedings, his challenges should not be dismissed.

Specifically, he contends that the state district court did not provide him with

adequate findings and conclusions of law, as required pursuant to O KLA . S TAT .

A NN . tit. 22 § 1083(c) (“An order disposing of an application without a hearing

shall state the court’s findings and conclusions regarding the issues presented.”).

We agree with the magistrate judge that Mr. Davis’s claim is “not cognizable as

grounds for a writ of habeas corpus” because Mr. Davis has not demonstrated that

the state procedural error has violated his due process rights. Rec. doc. 19, at 15


                                           3
(Mag. Judge’s Report and Recommendation, filed Nov. 24, 2004). See Shipley v.

Oklahoma, 313 F.3d 1249, 1251 (10th Cir. 2002) (holding that where a state trial

court erred in failing to provide adequate written conclusions of law in its order

denying petitioner’s application for post-conviction relief, “[f]ederal habeas

review does not extend to the correction of purely state law procedural errors that

do not rise to the level of a constitutional due process violation”) (internal

quotation marks omitted)..

      We have carefully reviewed Mr. Davis’s brief, the district court’s

disposition, the magistrate judge’s report and recommendation, and the record on

appeal. Nothing in the facts, the record on appeal, or Mr. Davis’s brief raises an

issue which meets our standards for the grant of a certificate of appealability. For

substantially the same reasons as set forth by the district court’s order adopting

the magistrate judge’s report and recommendation, we cannot say “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quotation marks omitted).

                               III.   CONCLUSION

      We therefore DENY a COA and DISMISS his appeal.

                                               Entered for the Court,

                                               Robert H. Henry
                                               Circuit Judge

                                           4